Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 1 of 22

So SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFE’S
MOTION FOR LEAVE TO ADD MARCUS CONTE AS
DEFEDANT PURSUANT TO RULE 20(A)(2)

This pleading is responsive to ECF Doc. No. 124.

This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See N.Y.
C.P.L.R. 3020.

Signed under penalty of perjury,

JECEIVE Vira
\\

 

 

D. George Sweigert,

 

 

 

 

 

 

 

 

 

DEC 2a duiy c/o General Delivery
ne Rough and Ready, CA 95975
ORS PRO SE OFFICE Spoliation-notice@mailbox.org
SN /B-> {7 - / J

 
 
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 2 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

 

TABLE OF CONTENTS
Contents
TABLE OF CONTENTS 0000.0. eee cecccsesceneesssccnescessseeseeeesseesssecesseseneaeeesseeesseessseeetsaeesneesneaas 2
TABLE OF AUTHORITIES 000000 ccccceeereeeneeeesseesseeesseeensasessneessiesesseeessneesieeenages 3
PROCEDURAL BACKGROUND 10... cccccses cee ceeeneeceeeenseeneenesensaseseenanesrenseeeneeteesnegeas 6
PRELIMINARY STATEMENT 000... ccccccecscscssccseeneeeeseeeseseneesneeesseenssenseesseennerseesaeeenaeegs 6
FACTUAL BACKGROUND 1.0000 eee tesscnsceeneceesneceseseesseeesseenseseeesseesseeensaeensaensnnessneeeeane® 9
LAW AND ARGUMENT oo... ceccescesscceecesenssecsesessecneeesseseaseseecessenseseaeensessaesesesserensentaeeags 14
A, OVERLAPPING FACTUAL AND LEGAL ISSUES .0...cccccccccccsecesstseeeseeenseneeesennes 15
B. ISSUES RELATED TO JUDICIAL EFFICIENCY |.....cccccccccccccssesseseneeteeseenenenenes 18
CONCLUSION 0.000. ceccccccesceseesseeeescessersecesesessccssessucssecssecsesesesaeeeaseeseeesaecnsesseeenaecneeeeneseeeesneey 19
STATEMENT AND VERIFICATION |00o icc ccc ccecscenreeerseeesneeensseeenseeeraeeenareeneasesneeeras 20
2
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 3 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

TABLE OF AUTHORITIES

Cases

Brand y. Aierbushe, 19-CV-2518 (VEC) (S.D.N.Y. May. 3, 2019) .....ceccccccsceseesessessseteeeseetees 14
Bruno v. Zimmer, Inc., CV 15-6129, 2018 WL 671234 (E.D.N.Y. Feb. 1, 2018. eee 15
C.A.B. v. Carefree Travel, Inc., 513 F.2d 375, 384 (1975) v.cececcccessesseesseeeeeeneeeseneesteenensneseeees 16
Deskovie vy. City of Peekskill, 673 F. Supp. 2d 154 (S.D.N.Y. 2009) ececscccsesereteeeeneeteeeneenees 13
Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 160 (S.D.N.Y. 2009) (citation omitted)........ 6
Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 243 (S.D.N.Y 2012) .occcccccsceeeeneeteeteeteeees 5

EMC CORPORATION, Decho Corporation, and lomega Corporation, Petitioners, 677 F.3d
1351 (2012) voececcccccsccsecsesseeseceseeeceeceaeeneeseeeeseseeseessensssessscsseceesesesseseeeseesseneesessesseeneseneenseneeey 15

Formosa Plastics Corp., U.S.A. v. ACE Am. Ins. Co., 2009 U.S. Dist. LEXIS 71712 (D.N.J. Aug.

14, 2009) wo.cececccccsccsccsscesseseceresseesecseesseceeessceecesesneseeceseessessessecssesesesseessesesseeneesesseeneeasensentenaeey 18
Hall v. EI. Du Pont De Nemours & Co., Inc., 345 F. Supp. 353, 381 (E.D.N.Y. 1972) 0... 16
Hanley v. First Investors Corp., 151 F.R.D. 76, 79 n. 4 (E.D. Tex. 1993)... ccccscsesereeteetenens 14
Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 477 (S.D.N.Y. 2013) (citation omitted)........... 14
Kehr ex. rel. Kehr, 595 F. Supp. 2d at 826 0... ccescssccsscessecscesssesseceseeeseseseseeessesssessseeeseesseenaes 16
King v. Pepsi Cola Metro. Bottling Co., 86 F.R.D. 4, 6-7 (E.D. Pa. 1979) ...ccccceteeeteteeteeetees 18

Kovian v. Fulton County Nat. Bank and Trust Co., No. 86-CV-154, 1990 WL 36809, at *9

 

(N.D.N.Y. March 28, 1990) cc ccecececceccscssseectecneesersesscescesesscsssssecssssessessssesssssesessessessesseceeesees 6
Moore v. New York Cotton Exchange, 270 U.S. 593, 610 (1926) ....cecceecsesseseeeeseeteeereeneenees 16
Mosley v. Gen. Motors Corp. (8th Cir. 1974) 497 F.2d 1330, 1333 0c. ccciceececsesseeseensensees 17
Mosley v. General Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974) (citation omitted) ......... 18
Mosley v. General Motors Corporation, 497 F.2d 1330 (8th Cir. 1974) oo. cecccesteeseteeteeereeees 16

3
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 4 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Mosley, 497 F.2d at 1332 (8th Cir, 1974) veccccccsessssssssssessesssescssssnveessssseseessssssiersssssssnsesseeseseeeesss 18

Sanchez v. O’Connell, No. 3:08cv706 (JBA), 2010 WL 7862797, at *1 (D. Conn. Sept. 27,

QO1O) voeeeececssenccscescesecsessecnectsessecseesecesceteeseseeseerseeeseeesceseesueesssseeessesssseusssessessecssceeseetensessesneeenees 16
U.S.D.C. for D.D.C. Rich v. Butowski, CASE #: 1:18-cv-00681-RIL oe eeceetet ete enseeeeeenees 12
United Mine Workers of Am. Gibbs, 383 U.S. 715, 724 (1966) ..ccecescceseesessseseesssessesesseeesseeees 6
United Mine Workers of Am. v. Gibbs (1966) 383 U.S. 715, 724 .o.cceeccccceseseeeseesteetsesenesenneeenes 17
United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979) voice iecccscersccssesesesesseesseesseessteeens 14
United States v. Mississippi, 380 U.S. 128 (1965) vce cececscesscesseessecsrsessecereseesesseessseseeeeeesneenes 15
United States v. Mississippi, 380 U.S. 128, 142 (1965) vec cscescsesesenresnseeseeeseesseeseeeenes 15
United States v. Mississippi, 380 U.S. 128, 85 S.Ct. 808, 13 L.Ed.2d 717 (1965)... cece 15
Vanderzalm vy. Sechrist Indus., Inc., 875 F. Supp. 2d 179 (E.D.N.Y. 2012) cece ceseeeeeeeeeneee 5
Vanderzalm v. Sechrist Indus., Inc., 875 F. Supp. 2d 179, 183 (E.D.N.Y. 2012) (Spatt, J.)........ 17

Williams v. Professional Collection Services, Inc., No. CV 04-286(JS) (ARL), 2004 WL

 

5462235, at *4 n. 1 (E.D.N.Y. Dec. 7, 2004)... cece censenresensessesensenssersssessesseeenseesseeeas 6
Statutes
N.Y. Civ. Rights Law § 50 and § 51 eeeecesscceerecseceseessescnseesssceseseeessesssssseusesesseressessseeeserenees 6
N.Y. Gen. Bus. Law § 349 and § 350 oo... ce ceceeesececesceceeeceereeessseeessesesusessusesseessreecesseesesenseeeeeeeeens 6
Rules
FED. R. CIV. P. 20a)... cccccsccsccssseessesseesecnsecsseesseceseenneesseesaeseseessesessesssessscsssenasoreecssessesessessseseeeen 17
Fed. R. Civ. P. 20(a)(2)..c..cccccscessssssssscessessecesscessecnseesseceaeeecesaeeneceseeenesensesnseeeseesueeseeeneseseseeseseesaues 13
Fed. R. Civ. P. Rule 20 occ ccc ccccccssscesccesssceessceesesceneceneceseeereeesceeesaeeceseeecseeseseseesecssesesenescssaeees 18
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 5 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Fed.R.Civ.P. Rule 20(a) and (b) oo... cece ecccesceceeeeeeseeeeneseeseesenecesseseesasesseeesseeesssesseneessesssaeensaeesenees 5
Fed. R.Civ.P. Rule 20(a)(2) ..c.cccccccessesssceseessecenseseresseeseeeesecessesseseeecsescesecsseesseeeseesssesaeeneesseeeeneenseengs 5
Rule 13(a) ..ccccccccccccsccscccscsscesescecseesecsseeseeseeeeceaeeecenesaeseeceeecseesssssessesseesseesseesesseeseseesseesessesesereeniees 16
Rule 20 .ecceccssccssccssesssesecesscsssenseceseescecseeseceaeecseeceaeeneceasesacesecsssessaessessseecseeenaesesecsseseneesseeneeenseensgs 17
Rule 20(8) ....cccccecsccssesscescessseseeescerenecneeecesseceeeceacesseessscssasesasssceeeesseseaseessesseeesseseeeseensersaeents 13,14
Rule 20(8)(2) ...cccccceccccssssceseeseesecesenecsceeeeeeeceeecessecsseenesesesseesssnsecssesessaesaeenseenseseeesesseesneeaeesesags 6, 13, 18
Treatises

7 Charles Alan Wright, et al., Federal Practice and Procedure § 1652 at 395 (3d ed. 2001)....... 19

 
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 6 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PROCEDURAL BACKGROUND

1. Presiding Judge Valeria Caproni issued an ORDER permitting the filing of a Second
Amended Complaint (ECF Doce. No. 87). The Plaintiff filed is Second Amended Complaint
(ECF Doc. No. 88). The Defendant Goodman (herein Def.) filed a “Third Party Claim Verified
Complaint” against non-party Steve Outtrim (ECF Doc. No. 123). By endorsement to the pro se
Plaintiffs request for to add MARCUS CONTE as a co-defendant, Magistrate Judge Stewart D.
(ECF Doe. 124) conditionally authorized this instant document providing it conformed to
Fed.R.Civ.P. Rule 20(a)(2). Therefore, this document is hereby filed in compliance with Doe.
124 (#124). In this pleading the Plaintiff (undersigned) MOVES this Court to add CONTE as a
joint tortfeasor or in the alternative as a permissive joinder pursuant Rule 20(a)(2).
PRELIMINARY STATEMENT
2. Plaintiff seeks to join Marcus Conte to this action as a direct defendant and joint
tortfeasor pursuant to Fed.R.Civ.P. Rule 20(a) and (b), as the Plaintiff may assert a right to
common relief common to all defendants against Conte. Rule 20 permits joinder of a putative
defendant (Conte) in a single action if there is asserted against them any right to relief arising out
of “the same transaction, occurrence, or series of transactions or occurrences” and involving
“any question of law or fact common to all defendants.” Vanderzalm v. Sechrist Indus., Inc., 875
F. Supp. 2d 179 (E.D.N.Y. 2012)
3. In this Circuit, a liberal approach to joinder has been adopted to allow plaintiffs great

liberty in consolidating claims and parties in single actions in order to promote judicial economy

 

and avoid unnecessary, multiple lawsuits. See Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239,

243 (S.D.N.Y 2012) (“Under the Federal Rules of Civil Procedure, ‘the impulse is toward
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 7 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

entertaining the broadest possible scope of action consistent with fairness to the parties;
joinder of claims, parties and remedies is strongly encouraged.’”) (quoting United Mine Workers
of Am. Gibbs, 383 U.S. 715, 724 (1966)).

4. “T]he requirements of Rule 20 should be given a liberal interpretation.”); Kovian v.
Fulton County Nat. Bank and Trust Co., No. 86-CV-154, 1990 WL 36809, at *9 (N.D.N.Y.
March 28, 1990) (same); Williams v. Professional Collection Services, Inc., No. CV 04-
286(JS) (ARL), 2004 WL 5462235, at *4 n. 1 (E.D.N.Y. Dec. 7, 2004) (“In deciding
whether to permit joinder under Rule 20, the court is guided by the same liberal standard
afforded to motions to amend pleadings under Rule 15.”). Thus, “[c]ourts have cautioned .. .
that ‘severance [i]s a procedural device to be employed only in exceptional circumstances.”
Deskovic v. City of Peekskill, 673 F. Supp. 2d 154, 160 (S.D.N.Y. 2009) (citation omitted).

5. Plaintiff seeks relief for rights asserted against Conte and Goodman jointly, severally, or
in the alternative with respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences pursuant to Rule 20(a)(2). These common questions of law include
liability that Conte and Goodman have incurred pursuant to N.Y. Gen. Bus. Law § 349 and §
350, N.Y. Civ. Rights Law § 50 and § 51, garden variety negligent and intentional infliction of
emotional distress (N.I.E.D. and L.I.E.D.), defamation per se, libel and slander (herein causes of
action). These claims are asserted against both Def. Goodman and Conte.

6. This action was brought against Defendant (Def.) Jason Goodman for causes of action
listed above. The Def. is also a defendant in another slander, libel and defamation lawsuit in the

USS. District Court for the Eastern District of Virginia - (Richmond), (Steele v. Goodman, Civil

 

Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)—herein the Virginia lawsuit.
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 8 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

7. Both Conte and Def. Goodman have joined forces against the undersigned. The Def. has
joined, guided, associated with and conspired with Marcus Conte of Brooklyn, New York to
push the Def’s Virginia lawsuit conspiracy allegations onto social media with the aid of putative
defendant Marcus Conte. The objective is to conflate the undersigned into the “Virginia lawsuit
conspiracy” with a “guilt by association” scheme. This objective of this combined and joint
effort includes imputing crimes, ethical lapses, moral lapses, mental disease, fugitive status, etc.
upon the Plaintiff via Conte (Goodman’s alter ego) social media broadcasts. This allows the Def
to retreat from overt social media attacks directly on the Plaintiff and allow Mr. Conte to
vicariously step into the role of “grand inquisitor” and fill Def’s slander and defamation shoes.

8. Conte, while acting as Def. Goodman alter ego, has published nearly identical and
uniformly aligned disparaging messages as has been distributed by Def. Goodman. Conte acts as
Def’s alter ego to provide continuity and continuation of Goodman’s original smear campaigns
against the undersigned. Both parties have met on several occasions to make social media video
content jointly. Both share an animus for the Plaintiff as evidenced in their overly hostile social
media smear campaigns designed to instill fear in the undersigned over loss of his trade,
business, professional and technical reputation and fear for his personal safety. Both Conte and
Def use public accusations of criminal activity, low morals, poor ethics, guilt by association,
professional incompetence, fugitive status, creating terrorist plots, etc. Both have relied on filing
malicious reports with the Federal Bureau of Investigation (F.B.I.) (malicious prosecution), etc.
to cause the undersigned distress about his career, professional reputation, fear of his safety, loss

of business opportunities, etc.

 

9. Both alter ego Conte and the Def have operated as a single logical entity with the same

objectives that has caused both to incur nearly identical legal liabilities for these injuries
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 9 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

sustained by the Plaintiff. The Court should recognize Conte and Goodman as joint tortfeasors.
Def. Goodman seems to have scaled back his smear campaigns as of late and has apparently
transferred the “command flag” to his alter ego Conte, who quickly picked up where Def.
Goodman left off.

10. Acommon third party associated with both Conte and Def. Goodman has shared
extensive communications with both. This common third-party has a professional reputation for
operating litigation related smear campaigns — Manuel Chavez, III. Chavez was closely
associated with a start-up “reputation defense” (smear campaign) boutique firm known as
SHADOWBOX STRATEGIES. Both Conte and Def. Goodman have had extensive contact with
Mr. Chavez (Carson City, Nevada).

11. Both Conte and Def. Goodman are joint tortfeasors as more fully described in the
accompanying pleading entitled “PLAINITIFF’S VERIFIED COMPLAINT AGAINST
MARCUS CONTE”, which is herein referenced as if fully restated herein. If the Court does not
agree that Conte is a joint tortfeasor, then in the alternative, the Plaintiff prays that at the very
least Conte should be joined under a permissive joiner to this lawsuit as a co-defendant.

12. Plaintiff seeks the pleadings and Court’s record in this lawsuit be amended as appropriate
to reflect these facts and hold Conte and Def jointly liable for Plaintiff's injuries, suffering,
damage to career, damage to trade, professional and technical reputation, angst in dealing with
criminal allegations, angst in dealing with multiple reports to law enforcement agencies by the
pair, etc.

FACTUAL BACKGROUND

 

 

13. One two separate occasions Marcus Conte, a self-described 55 year old white male (199

Gelston Avenue, D1, Brooklyn New York, 11209), has sent electronic mail messages from his e-
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 10 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

mail account (shorthappylife@gmail.com) to the Presiding Judge, Valerie Caproni (9/12/2019

 

and 12/3/2019). In the second e-mail message, a copy was sent (via cc:) to the Magistrate Judge
Aaron D. Stewart. These e-mail messages were followed up with U.S. Mail delivery of the
attached PDF document letters.

14. The transmission of these unauthorized e-mail messages was accompanied by putative
defendant Conte’s social media heralding of these e-mail transmissions. Conte’s podcasts
memorialized these e-mail transmissions which included Conte’s content that the undersigned
was facing criminal liability from this Court (perjury, witness tampering, etc.). Other social
media podcasts include Conte’s telephone calls made to the Federal Bureau of Investigation
(F.B.I.) reporting the Plaintiff for purported criminal conduct. These podcasts pander to Conte’s
audience with the dramatic setting of communications to federal authorities of all types.

15. Conte operates several on-line social media accounts where he simultaneous posts his
social media podcasts; include:

https://youtube.com/c/marcusconte
https://dlive.tv/MarcusConte
https://twitter.com/ghostofbklyn
https://facebook.com/marcus.conte.7
https://minds.com/marcusconte
https://twitch.tv/marcusconte
https://bitchute.com/channel/marcus _c...
https://steemit.com/@marcusconte
https://d.tube/#!/c/marcusconte
https://gab.ai/marcusconte

16. In Conte’s e-mail message of 9/12/2019 to the presiding judge, Conte cites this lawsuit’s

 

case number and the complete mailing address of the judge’s chambers and her honor’s e-mail
address. Conte alleged, in this widely disseminated e-mail message (posted publicly to Google
Docs), that, “[nJot only is Plaintiff a documented conspiracy kook, he engages in routine online

10
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 11 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Cyber Bullying, Harassment & Perjury,” (letter is attached as EXHIBIT ONE to the
accompanying PLAINITIFF’S VERIFIED COMPLAINT AGAINST MARCUS CONTE).
Conte continues, “Sweigert commits perjury against the Court because he is deliberately
misleading the Court about his Public online presence & nefarious engagement”. Conte goes on
to accuse the undersigned of violations of 18 U.S.C. § 1001(a).

17. The title of the particular video (described above) is , “Dave Acton Sweigert Charged
With Cyber Bullying, Harassment & Perjury Before SDNY Judge Valeria E. Caproni 1:18-CV-
08653-VEC”. Conte made the letter available via Google Docs to world-wide distribution at
Uniform Resource Locator (URL):
https://drive.google.com/file/d/1GNH5Wkf7rivxFBaZpiaoldckwSpCIV4p/view

18. In Conte’s second e-mail communication to the presiding judge and the magistrate judge
(attached as EXHIBIT TWO to the accompanying PLAINITIFF’S VERIFIED
COMPLAINT AGAINST MARCUS CONTE) on 12/3/2019 Conte accuses the undersigned of
“willfully and repeatedly engaged in Witness Tampering in violation of 18 U.S.C. § 1512 (b).”
According to Conte the “Plaintiff frames Def. Jason Goodman & myself as kidnappers in a
domestic terror operation that uses a flame-throwing drone to blow up LNG tanks in the Port of
Corpus Christie TX”. Conte then adds, “[h]ere is the law that I believe he is in violation of at
least 24 times” 18 U.S.C. 1512. Tampering with a witness, victim, or an informant.” Conte
provided an attached PDF file with the e-mail message and Google Docs link; URL
https://drive.google.com/file/d/LH7EM3QSTFG4Kyqk83xboabiyZAgLM17v/view .

19. In Conte’s video podcast entitled, “Dealing With Cyber Bullies; Dopey Dave Acton
Sweigert Under FBI Review [LARP NEWS],” published 9/17/2019, accompanied with the video

description “Marcus Conte Reporting... https://patreon.com/marcusconte

11
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 12 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

https://paypal.me/theghostofbrooklyn .” Mr. Conte included commentary that the plaintiff was a

 

“sociopath”, “psychopath” and “criminal”, etc.; see below.

i WB Yookube

INTEL DROP
shorthappylite@gmail.com

SUPPORT
patreon.com/marcusconte
paypal.mevtheghostofbrooklyn

ront

 

 

20. Mr. Conte displays his first letter and e-mail message to the presiding judge with his
commentary. At time-mark 3:55 Conte begins his recorded discussion with an F.B.I. agent and
names the Plaintiff and conflates the undersigned with another third-party “Thomas
Schonberger”. The crux of the F.B.I. call is that the Plaintiff and Thomas Schoenberger are
engaged in a variety of illegal misconduct directed at Conte — cyber stalking, harassment, etc.”
21. As the Court will learn, the Plaintiff has no relationship whatsoever with Thomas
Schoenberger (who was named by Def. Jason Goodman several times as a member of the vast
conspiracy of players associated with Goodman’s Virginia lawsuit (Steele v. Goodman, Civil
Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)). Def. Goodman filed documents in the Virginia
lawsuit that accused Thomas Schoenberger of someone “placed high in the organization of the

monetized conspiracy.” Reference ECF Doc. No. 134, para. 13, shown below.

 

12
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 13 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

13. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal
emails with Defendant. Among these were messages Chavez claims are communications

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR RULE || SANCTIONS - 7

from Thomas Shoenberger, an individual unknown to Defendant who may in fact be
highly placed in the organization of the monetized conspiracy to harass and defame
Defendant Goodman. The emails from Shoenberger provide talking points for a plan to
attack Defendant Goodman’s reputation with false allegations claiming Goodman is an

agent of Israel and / or paid by Mossad.

 

22. Def Goodman identified the person Manuel Chavez, III as the person that was an
integral player in a “Virginia lawsuit conspiracy”. Mr. Chavez created a “reputation defense”
(smear campaign) firm known as SHADOWBOX STRATEGIES to assist the defendant in a
federal lawsuit known as Ed Butowski; Rich v. Edward Butowski lawsuit (U.S.D.C. for D.D.C.
Rich v. Butowski, CASE #: 1:18-cv-00681-RJL), herein the “Aaron Rich lawsuit”. Chavez was a
subpoenaed as witness in that litigation, as well as Thomas Schoenberger (the two that formed
SHADOWBOX STRATEGIES).

23. Based upon the totality of evidence, reason and belief, it is alleged that both Conte and
Def Goodman have jointly created the YouTube channel known as “Dopey Dave” to serve as a
conduit for the continual non-stop smear campaign directed at both the undersigned and Thomas

Schoenberger. To illustrate:

 

13
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 14 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

  
   
    
   

Dave Acton & Thomas Schoenberger met in a mental institution

o

 

D. George S who is Dave Acton Dave S

 

LEPPO (Dan Cromer) Joins Dave Acton & Thomas Schoenberger on
Skid Row

§ ago

4 is Dave Acton Daw

   

ybady it's Davel D. George S

Why Dave Acton & Thomas Schoenberger Hate Marcus Conte

go

who is Dave Acton Dave S$

 

LAW AND ARGUMENT

24. At this stage of joint tortfeasor determination, the movant Plaintiff must meet the first
requirement of the Rule 20(a)(2) requirement. “Rule 20(a) allows persons to be joined as
defendants in a single action if (1) "any right to relief is asserted against them jointly, severally,
or in the alternative with respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences" and (2) "any question of law or fact common to all defendants will
arise in the action." Fed. R. Civ. P. 20(a)(2). "As is clear from the plain language of Rule

20(a)(2), both criteria must be met for joinder to be proper." Deskovic v. City of Peekskill. 673 F.

 

 

 

Supp. 2d 154 (S.D.N.Y. 2009) at 159 (collecting cases).

14
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 15 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

25. While a party seeking joinder must satisfy both prongs of Rule 20(a), the two prongs are
“not rigid tests. They are flexible concepts used by the courts to implement the purpose of Rule
20 and therefore are to be read as broadly as possible whenever doing so is likely to promote
judicial economy.” Kassman v. KPMG LLP, 925 F. Supp. 2d 453, 477 (S.D.N.Y. 2013) (citation
omitted). Thus, the two prongs “cannot be considered mechanically independent. There is
feedback between both standards.” Hanley v. First Investors Corp., 151 F.R.D. 76, 79 n. 4 (E.D.
Tex. 1993).

A. OVERLAPPING FACTUAL AND LEGAL ISSUES
26. As to the first Rule 20(a) requirement, transactional relatedness, "the court must assess
the logical relationship between the claims and determine whether the ‘essential facts of the
various claims are so logically connected that considerations of judicial economy and fairness
dictate that all the issues be resolved in one lawsuit." Id. at 166; see also United States v.
Aquavella, 615 F.2d 12, 22 (2d Cir. 1979).” Brand v. Aierbushe, 19-CV-2518 (VEC) (S.D.N.Y.
May. 3, 2019)
27. There are several overlapping factual and legal issues shared between Conte and the Def,
to include the same players that the Def. has alleged are involved in a Virginia lawsuit civil
conspiracy with the Plaintiff (Chavez, Outtrim, Fougere and Schoenberger). Def. Goodman’s
social media messaging of the Virginia lawsuit “conspiracy of players” is also prominent in
Conte’s social media podcasts — issues that have nothing to do with Conte. Yet, Conte
continually attempts to “shoe horn” and insert the Plaintiff into this Virginia lawsuit conspiracy

by alleging a close relationship between the Plaintiff and Thomas Schoenberger. The totality of

 

evidence indicates that it is only these “Virginia lawsuit” personalities that putative defendant

Conte attacks, causing one to question Conte’s level of personal interest in these matters. These

15
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 16 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

“Virginia lawsuit players” are an issue for the Def. and not Conte. ("In light of the overlapping
factual and legal issues involved in this case, the Court finds that judicial economy will be
furthered by preventing the proliferation of multiple litigations."), report and recommendation
adopted, Bruno v. Zimmer, Inc., CV 15-6129, 2018 WL 671234 (E.D.N.Y. Feb. 1, 2018).

28. Inthe Def.’s “First Request for Production of Documents” (ECF Doc. No. 117) discovery
is sought from the same set of common individuals as discussed at length by Conte, such as:
Steve Outtrim at para. 5 (page 6), Manuel Chavez, UI at para. 6, Thomas Schoenberger at
para. 7, and Conte himself -- Marcus Conte at. Para. 11. This is only one instantiation of the
commonality of players involved with Conte and the Def.

29. The Supreme Court has ruled joinder is proper when, like this case, defendants’ actions
arose out of the same system of conduct, even if they did not interact directly with each other.
United States v. Mississippi, 380 U.S. 128 (1965)

30. Absolute identification of all events is unnecessary. According to the Supreme Court,
Plaintiff merely needs to show some degree of factual commonality—a rather low hurdle in light
of liberal construction afforded to joinder—not map out in specific detail each interaction among
the various defendants. See United States v. Mississippi, 380 U.S. 128, 142 (1965)

31. “The cases make equally clear that the fact that the defendants are independent actors
does not preclude joinder as long as their actions are part of the "same transaction, occurrence, or
series of transactions or occurrences." The decision of the Supreme Court in United States v.
Mississippi, 380 U.S. 128, 85 S.Ct. 808, 13 L.Ed.2d 717 (1965).””, In re EMC CORPORATION,

Decho Corporation, and Iomega Corporation, Petitioners, 677 F.3d 1351 (2012).

 

 

32. As more fully described in the accompany pleading “PLAINITIFF’S VERIFIED

COMPLAINT AGAINST MARCUS CONTE?” there is little doubt as to the commonality and

16
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 17 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

jointness of the actions undertaken by Conte and Def. Goodman against the undersigned. Both
have exhibited malice, have publicly stated allegations of criminal misconduct, have initiated law
enforcement investigations, have insinuated ethical breaches, insinuated mental illnesses, etc.

33. Both Conte and Def. Goodman have a long history with Manuel Chavez, III, the
professional “reputation protection” (aka smear campaigns) expert that has a non-trivial
involvement in the Virginia lawsuit.

34. In determining what constitutes a transaction or occurrence for Rule 20(a) purposes,
courts often look to Fed. R. Civ. P. 13(a) for guidance. Kehr ex. rel. Kehr, 595 F. Supp. 2d at

G66

826. For Rule 13(a) purposes and therefore, for Rule 20(a) purposes, “‘transaction’ is a word of
flexible meaning. It may comprehend a series of many occurrences, depending not so much
upon the immediateness of their connection as upon their logical relationship.” Id. (quoting
Moore v. New York Cotton Exchange, 270 U.S. 593, 610 (1926)).

35. Accordingly, Courts have interpreted the term to encompass “all logically related
claims.” Sanchez v. O’Connell, No. 3:08cv706 (JBA), 2010 WL 7862797, at *1 (D. Conn. Sept.
27, 2010); Hall vy. E.I. Du Pont De Nemours & Co., Inc., 345 F. Supp. 353, 381 (E.D.N.Y. 1972)
(“[T]he approach must be the general one of whether there are enough ultimate factual
concurrences that it would be fair to the parties to require them to defend jointly” against the
several claims.”); C.A.B. v. Carefree Travel, Inc., 513 F.2d 375, 384 (1975) (finding joinder
proper where “[t]he operative facts are related, even if the same transaction is not involved.”).

See also Mosley v. General Motors Corporation, 497 F.2d 1330 (8th Cir. 1974) at 1332 (holding

“all logically related events entitling a person to institute a legal action against another generally

 

are regarded as comprising a transaction or occurrence’’).

17
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 18 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

B. ISSUES RELATED TO JUDICIAL EFFICIENCY

36. The purpose of Rule 20 is to promote "trial convenience and to expedite the final
determination of disputes." Vanderzalm v. Sechrist Indus., Inc., 875 F. Supp. 2d 179, 183
(E.D.N.Y. 2012) (Spatt, J.) (internal citations and quotations omitted). "The requirements of
FED. R. CIV. P. 20(a) are to be interpreted liberally to enable the court to promote judicial
economy by permitting all reasonably related claims for relief by or against different parties to
be tried in a single proceeding."

37. The Plaintiffs claims against Conte are such that an independent action could be brought
in him in the Eastern District of New York (E.D.N.Y.). However, this creates a danger in
obtaining varying and different legal outcomes for nearly an identical fact pattern. Further, such
an independent action will create a multiplicity of litigation proceedings that will burden two
courts instead of one. The $.D.N.Y. is very familiar with the issues associated with the legal
liabilities associated with social media footprints of Def. Goodman, which can be easily
transferred to Mr. Conte’s liabilities to achieve uniformity in the proceedings.

38. Although there is no bright-line definition of “transaction” or “occurrence,” courts
routinely hold that, “all ‘logically related’ events entitling a person to institute a legal action
against another generally are regarded as comprising a transaction or occurrence.” Mosley v.
Gen. Motors Corp. (8th Cir. 1974) 497 F.2d 1330, 1333 (“Mosley IP’) at1333. The application
of this test is “to be construed liberally” because it promotes judicial economy, expedites the
final determination of disputes, and prevents multiple lawsuits. United Mine Workers of Am. v.

Gibbs (1966) 383 U.S. 715, 724 (“the impulse is toward entertaining the broadest possible scope

 

of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.”).

18
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 19 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

39. The Court is remined that Conte has already placed himself under the de facto
jurisdiction of this court via his e-mail and postal communications to the presiding judge and
magistrate, which in effect, communicate Conte’s willingness to participate in the proceedings in

this forum.

CONCLUSION

40. For the foregoing reasons, as well as those set forth in the accompanying PLAINTIFF’S
VERIFIED COMPLAINT AGAINST MARCUS CONTE, the undersigned respectfully requests
that this Court ADD Marcus Conte as a co-defendant justified by either (1) Conte’s status as a
joint tortfeasor, and/or (2) as a permissive joinder pursuant to Rule 20(a)(2).

41. Both Conte and Def. Goodman are joint tortfeasors as more fully described in the
accompanying pleading entitled “PLAINITIFF’S VERIFIED COMPLAINT AGAINST
MARCUS CONTE”, which is herein referenced as if fully restated herein. Ifthe Court does not
agree that Conte is a joint tortfeasor, then in the alternative, the Plaintiff prays that at the very
least Conte should be joined under a permissive joiner to this lawsuit as a co-defendant.

42. Recall that “all logically related events entitling a person to institute a legal action against
another generally are regarded as comprising a transaction or occurrence”). Mosley, 497 F.2d at
1332 (8th Cir. 1974)

43. This Court should declare a Conte as a joint tortfeasor, or in the alternative, as a Rule
20(a)(2) permissive joinder. The purpose of Fed. R. Civ. P. Rule 20 is to “promote trial

convenience and expedite the final determination of disputes, thereby preventing multiple

 

lawsuits.” Formosa Plastics Corp., U.S.A. v. ACE Am. Ins. Co., 2009 U.S. Dist. LEXIS 71712
(D.N.J. Aug. 14, 2009); King v. Pepsi Cola Metro. Bottling Co., 86 F.R.D. 4, 6-7 (E.D. Pa.

1979)) Mosley v. General Motors Corp., 497 F.2d 1330, 1332 (8th Cir. 1974) (citation omitted).
19
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 20 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

The purpose of Rule 20(a) is to "promote trial convenience and expedite the final determination
of disputes, thereby preventing multiple law suits." 7 Charles Alan Wright, et al., Federal
Practice and Procedure § 1652 at 395 (3d ed. 2001).

44. For all the foregoing reasons, this Court should ADD Marcus Conte as a defendant to this
instant lawsuit and accept Mr. Conte’s gracious offer (transmitted via e-mail and postal mail) to

appear before this Court.

STATEMENT AND VERIFICATION

45. This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See NY
C.P.L.R. 3020.

Signed under penalty of perjury,

LS ap /

D. George cSweigert,
c/o General Delivery
Rough and Ready, CA 95975

12°19 -/9

 

20
Case 1:18-cv-08653-VEC-SDA Document 133 Filed 12/26/19 Page 21 of 22

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-noticeamailbox.org

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
v.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings have been sent to the

following addressees on the 19th day of December 2019.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200
US. District Court

500 Pearl Street

New York, New York 10007-1312

PL Saf /

D. GEORGE SWEIGERT

 

12°7E-7G

21
 

      

V9 Page 22 of 22

O4f @PBLY S| BdoAus SIUL Bi

a
Se

ent 133 Filed 12/2
cu

Cu

deJ SO

Os

1 ty

Ms

ule

Case 1:18-c¢

 

PRESS FIRMLY TO SEAL

=] UNITED STATES —
Pal POSTAL SERVIC™

          

GENERAL DELIVERY
ROUGH AND READY, CA 95979

Qi

«Date of delivefWSpecified*

* USPS TRACKING™ included to many major
international destinations.

« Limited international insurance,
« Pick up available.*
* Order supplies online.*

* When used internationally, a customs
declaration label may be required.

* Domestic only

MAI

PS000010000174

EP14F Oct 2018
OD:121/2x9 1/2

PRESS FIRMLY TO SEAL

   

|

 

PM 2
95662

Date of
-12/19
06

11488

03799121918093.4

 

PRIORITY MAIL 2-Dé

 

D. G. SWEI GERT, C/O

  

ailbex.or

   

- Spoliation-notic

PRO SE OFFICE, Room 200

U.S. District Court
500 Pearl Street

To schedule free
.s; Package Pickup,
scan the QR: code. ---

USPS.COM/PICKUP

EXPECTED DELIVERY DAY: 12/23/19

SHIP
TO:

500 PEARL ST
NEW YORK NY 10007-1316

USPS TRACKING® NUMBI

9505 5067 1231 9353 1459 47

 

 
 

 

TO:

New York, New York 10007-1312

ge?

 

 
